            Case 1:21-cv-05381 Document 1-1 Filed 06/17/21 Page 1 of 1




      NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY FOR
                          SERVICES RENDERED

TO:    SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a Sanyiu Cheng; CALVIN CHENG, SAN-
       CHONG CHENG a/k/a San Chong Cheng /k/a Sanchong Cheng, and EN ZHENG

        PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the
Business Corporation Law of New York and Section 609 of the Limited Liability Company Law
of New York, you are hereby notified that Plaintiff NIQUAN WALLACE and others similarly
situated intend to charge you and hold you personally liable, jointly and severally, as one of the
ten largest shareholders and/or members of:

                             CRAB HOUSE INC. d/b/a Crab House

for all debts, wages, and/or salaries due and owing to them as laborers, servants and/or
employees of the said corporations for services performed by them for the said corporations
within the six (6) years preceding the date of this notice and have expressly authorized the
undersigned, as their attorney, to make this demand on his behalf.

Dated: June 17, 2021
       Flushing, NY
                                                 TROY LAW, PLLC
                                                 Attorneys for Plaintiff, the proposed FLSA
                                                 Collective, and Potential Rule 23 Class

                                                  /s/ John Troy
                                                 John Troy (JT0481)
                                                 Aaron Schweitzer (AS 6369)
                                                 41-25 Kissena Boulevard Suite 103
                                                 Flushing, NY 11355
                                                 Tel: (718) 762-1324
                                                 Email: johntroy@troypllc.com
